                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §         NO. 4:18-CR-575 (HUGHES)
                                                §
 JACK STEPHEN PURSLEY,                          §
   AKA STEVE PURSLEY                            §


      United States’ Motion to Exclude Testimony and Preclude Improper Argument

       Pursley intends to call two attorneys – Jack Townsend and Scott Hooper – to testify as

defense witnesses at trial. Both attorneys have represented Shaun Mooney. Townsend assisted

Mooney with his application to the IRS’s Offshore Voluntary Disclosure Program (“OVDP”),

and Hooper currently represents Mooney in his civil suit with Pursley. See Pursley v. Mooney,

Cause No. 2017-28294 (281st Judicial District, Court of Harris County, Texas). Neither of these

attorneys had any involvement in Pursley and Mooney’s scheme to repatriate millions of untaxed

dollars to the United States, and the government moves to exclude their testimony as irrelevant

and inadmissible under the rules of evidence.

       The United States also moves the Court to preclude defense counsel from making

improper arguments regarding the impetus for the investigation against Pursley, or the manner in

which the investigation and subsequent prosecution have proceeded.

       I.      The Court should not let Pursley call Mooney’s attorneys to testify.

       Pursley has made clear his position regarding Mooney in his prior filings. See, e.g., Doc.

88, p. 1. A witness’ credibility is always relevant (Davis v. Alaska, 415 U.S. 308, 316 (1974);

Fed. R. Evid. 611(b)), which is why the Federal Rules of Evidence permit any party to impeach

any witness. Fed. R. Evid. 607. The defense intends to impeach Mooney with prior statements in
the hopes of damaging his credibility. The jury will have a chance to hear Mooney’s testimony,

observe him under the crucible of cross-examination, and judge his credibility for themselves.

         However, testimony by Townsend and Hooper would be irrelevant and based on

privileged, inadmissible hearsay under Fed. R. Evid. 401, 501, and 802. One of the central

questions for the jury to resolve is whether Pursley was one of the leaders of the tax fraud

scheme, but Mooney’s attorneys cannot assist the jury in answering that question because they

were not involved in the scheme. Without firsthand information about Pursley’s crimes, it is not

clear what probative value these attorneys’ testimony offers.

         To the government’s knowledge, neither of Mooney’s attorneys spoke to Pursley, so

much, if not all, of their knowledge about Pursley’s role in the repatriation scheme had to come

through privileged attorney-client communications. The attorneys’ testimony would be based

entirely on hearsay, and it would needlessly require the Court to navigate the briar patch of

Mooney’s attorney-client communication privilege with each attorney.

         Finally, although evidence regarding “prior inconsistent statements of a witness may be

admitted to impeach that witness.” (see United States v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976)

(quoting McCormick on Evidence § 34 (1972))), Fed. R. Evid. 613(b) significantly limits what

Pursley is attempting to do. Before he can offer extrinsic proof of a prior inconsistent statement

made by Mooney, Pursley must first ask Mooney about that statement on the witness stand, and

Mooney must deny having made that prior statement. Id.; see also United States v. St. Junius,

739 F.3d 193, 202 (5th Cir. 2013) (applying Sisto); Great W. Cas. Co. v. Rodriguez-Salas, 436 F.

App’x 321, 327 (5th Cir. 2011); and United States v. Devine, 934 F.2d 1325, 1344 (5th Cir.

1991).



                                                 2
       II.     The Court should preclude improper arguments by Pursley about the origins
               of the investigation against Pursley, or the course this prosecution.

       In addition to excluding the testimony of Mooney’s attorneys, the Court should also

preclude questions and argument relating to the origins of the investigation. At the parties’

November 19, 2018 pretrial conference, defense counsel depicted attorney Townsend as some

shadowy figure who orchestrated a plot against Pursley:

       MR. MINNS: It -- it -- I did go to Isle of Man trying to meet with her because we thought
       that she was going to endorse our position, and she refused to meet with me. Then I
       found out, when the government sent us some clippings from her, that she was in on the
       conspiracy against us for the beginning, and part of Mr. Mooney’s --

       THE COURT: Wait. In on the conspiracy against whom?

       MR. MINNS: Against Mr. Pursley, Your Honor. Mr. --

       THE COURT: What conspiracy?

       MR. MINNS: Well, this -- this case was indicted because a lawyer named Jack
       Townsend, who worked for the Justice Department in 2014, sent a secret -- which we
       now have, a secret multipage request that they indict our client and another lawyer named
       Chuck Gillis. Chuck Gillis and my client were in a joint defense agreement until shortly
       before the indictment -- or about a year ago, and he’s now cooperating with the
       government . . . .

Doc. 53 (Tr. of Pretrial Conference), pp. 23-24. The Court rightly dismissed Pursley’s literal

conspiracy theory at the hearing as meritless (id. at 25), but the defendant’s intent to call

Townsend suggests that he still plans to float this spurious distraction as a defense at trial.

       Questioning the government’s motives for prosecuting Pursley in the presence of the jury

is an improper argument. United States v. Crinel, No. 15-61, 2016 U.S. Dist. LEXIS 151076, at

*44-45 (E.D. La. Nov. 1, 2016). “Courts have consistently excluded evidence and argument by

defendants seeking to attack the prosecution’s motives in initiating prosecution.” United States v.

Cleveland, No. 96-207, 1997 U.S. Dist. LEXIS 6805, at *6-7 (E.D. La. May 13, 1997). If Pursley


                                                  3
wanted to raise a claim of selective prosecution, rule 12(b)(3)(A) required him to do so by the

Court’s May 14, 2019 motions deadline. Having failed to do so, Pursley waived this argument.

But even were this not the case, the Court should reject the argument for the same reason that it

gave at the pretrial conference—it has no factual merit, is not relevant to the charged offenses,

and it is therefore not proper for the jury’s consideration.

       The Court also should not permit Pursley to make any form of nullification argument.

Jurors have a “sworn duty to follow all of the rules of law as” the Court explains them (United

States v. Smith, 296 F.3d 344, 348 n.2 (5th Cir. 2002)), and the jury must base its verdict on the

evidence and not prejudice or sympathy. United States v. Meshack, 225 F.3d 556, 580-81 (5th

Cir. 2000). In recent weeks, Pursley has claimed a Speedy Trial Act violation (Doc. 86), and, in

communications with the United States, counsel for Pursley routinely makes remarks about

being under-staffed, outmatched, or “beat down” by the government. Gripes about the delay

arising from the Kerry Smith deposition, or Pursley or his attorney’s views regarding the

government are designed to elicit sympathy or anger from the jury and are therefore improper.

       Conclusion

       The Court should exclude the testimony of Townsend and Hooper, and the Court should

preclude improper arguments to the jury as to the origins of the government’s investigation or the

course of the prosecution.




                                                  4
                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        UNITED STATES ATTORNEY



                                                        Sean Beaty
                                                        Grace E. Albinson
                                                        Jack A. Morgan
                                                        Trial Attorneys, Tax Division
                                                        U.S. Department of Justice
                                                        150 M Street, NE
                                                        Washington D.C. 20002
                                                        (202) 616-2717
                                                        Sean.P.Beaty@usdoj.gov




                           CERTIFICATE OF CONFERENCE

       I HEREBY CERTIFY that I conferred with counsel for Pursley about the government’s
motion, and Pursley will oppose it.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                             5
